As William Shakespeare said in Act I, scene 2, of Julius Caesar:
"Men at some time are masters of their fate: The fault, dear Brutus, is not in our stars, But in ourselves, that we are underlings."
In speaking for the first time at the rostrum of this Assembly, you may forgive me, Mr. President, if immediately overlooking the emotion that binds me and the honor that I feel, and torn between the impertinence of the novice and the naiVete of the dreamer, I venture to allocate responsibilities in this immense debate which is agitating a world which is questioning itself.
2.	But you will probably permit me before going any further to hail here the brother country of Seychelles which we welcome with considerable pleasure, and to address to Mr. Amerasinghe the warm congratulations of the Togolese delegation upon his brilliant election to the post of President of the thirty-first session of our Assembly. Mr. Amerasinghe's reputation of skillful diplomat because he has raised in the house, his great qualities of mind and heart, his competence and perfect knowledge of the difficult problems which our modern world is confronted with, are a guarantee for us of the harmonious unfolding of our debates, and of the success of our undertaking.
3.	Coming from Sri Lanka, a smiling and hospitable country situated in a continent with age-old virtues of tolerance, wisdom and equanimity, he will beyond any doubt, lead the work of the thirty-first session to a successful conclusion. My delegation is likewise pleased to see Mr. Amerasinghe acceding to the post of President of our session as he is one of the best sons of a country which has consistently and vigilantly set itself up as the primary defender of the interests of the third world. He may fully count upon the co-operation of my delegation in the fulfillment of the important tasks that have been entrusted to him.
4.	The congratulations of the Togolese delegation are likewise addressed to the outgoing President, Mr. Gaston Thorn, Prime Minister and Minister for Foreign Affairs of the Grand Duchy of Luxembourg, who with considerable mastery and competence was able to conduct also to a successful conclusion the work of the thirtieth session of the General Assembly.
5.	Lastly, it is with pleasure that I fulfill one of the primary duties that I have assigned to myself as new Minister for Foreign Affairs of the Togolese Republic, that of paying a tribute on behalf of the President of the Togolese Republic, General Gnassingbe Eyadema, of his Government and of his great party of the national union, the Rassemblement du peuple togolais, to our Secretary- General, Mr. Kurt Waldheim, for the remarkable work he has accomplished at the head of our Organization. And we would wish warmly to congratulate him for the persistent action that he has consistently taken and for the brilliant successes that he has achieved in the particularly difficult and delicate circumstances in which he had to carry them out. An indefatigable messenger of peace, a courageous defender of the fundamental principles of our Charter and in particular of the essential principle of the right to self-determination, the Secretary-General has given a positive impetus and a realistic direction to the events of a world in transition. My Government considers that Mr. Kurt Waldheim is greatly deserving in the eyes of the international community as a whole, and more specifically in the eyes of the developing countries for his courageous decisions and his appropriate interventions.
6.	Lastly, I would certainly be remiss if I did not hail, on behalf of my Government and the people of Togo, the memory of chairman Mao Tsetung, who had led, by his efforts and dignity, the great and noble people of China towards development and well-being.

7.	The numerous and complex problems which trouble our world and which affect the future of each one of our States, bring out once again the common nature of the destiny of our peoples and their inexorable interdependence. Accordingly, it is the duty of all Governments to seek clear solutions to these problems which guarantee the legitimate interest of all concerned, and this is an essential condition for the maintenance of international peace and security.
8.	The world of today is dominated by anguish and fear: is this not a truism? The very survival of the human species beet with its own contradictions is clearly at stake: is this not another evident truth? That there should exist a world-wide series of problems today standing before us in the full glare of their brutality and their despair: who would deny this?
9.	But that suddenly, beyond the gropings and oblique pathways, false processes and uncertain actions, there should appear a strong and clear will with a definite sense of direction and grandeur which tries to achieve a complete and radical mastery of the problems that arise, is by no means evident, and mankind therefore continues to stumble along toward an uncertain future. It is for us, however, within the framework of our Organization, which has been so badly criticized but which is so necessary, to raise hope and to shatter fear. It is for us to act in order to prevent the perverse effects which are corroding our dichotomous world, which is bogged down in unprecedented crisis-a political crisis, an economic crisis, a moral crisis and a social crisis, all these calamities having been made possible because the cardinal principles of the United Nations Charter have been lost sight of. And yet hope must be maintained to be able to dominate the apparent anathema that the present society seems to be under, if indeed we wish by our thinking and actions to benefit mankind.
10.	It was written that the world has been suffering from a cancer, and that cancer is man. This is an accurate statement in one sense, but man has this fundamental and comforting ambivalence that he is both the sickness and the remedy. And it is around him and by him that our problems will be solved and our anguish dispelled. It is -in this sense that I shall bring before you the views of the Togolese Government on the problems which are confronting our sorely tried mankind.
11.	Most of the critical situations that the present world is facing are at an impasse, and the recent rays of hope that have appeared here and there cannot make us overlook the extent of the anguish and the gravity of problems which arise. This applies to respect for human rights and decolonization.
12.	In Namibia the illegal occupation by the racist minority regime of South Africa persists in spite of the frequently expressed censure of the international community, just as the perfidious intention to violate the national unity and territorial integrity of this country by Balkanizing it through the establishment of false national homelands continues. We can do no less than condemn firmly this policy of division and continuous occupation and call for its immediate cessation, with the transfer of powers to the Namibian people under the direction of the South West African People's Organization fSWAPOJ, the only authentic representative recognized by our Organization. The recent change noticed in this part of the world cannot make us overlook the fact that normally, at this, very moment, Namibia should have already gained its independence and all other rights of a sovereign State.
13.	Respect for man requires always, here as elsewhere, the primary duty that we insist upon the application of decisions taken earlier by our Organization.
14.	In the Republic of South Africa the tragedy which was smoldering under the ashes for a long time has suddenly broken out into the open. By not meditating profoundly on the lessons of history, by not integrating in their conscience and in their acts the eloquent and flagrant facts involved, by attempting to ignore reality-the most elementary manifestation of which is that man is man regardless of the color of his skin-the white minority, stubbornly retrenched upon the odious principle of apartheid and its accursed off-shoot "bantustanization" which deceives no one, and scornful of general reprobation, has unleashed an irreversible process having incalculable consequences. The revolt of the students and pupils and the strikes of the workers of the ghettos-clear manifestations of opposition to the defiling policy of racial segregation are in turn repressed by bloody massacres, arbitrary arrests and summary sentences.
15.	At a time when Mr. Vorster has embarked upon diplomatic negotiations on the future of Namibia and Zimbabwe, perhaps he should simply be reminded of the fact that the horror is on his own doorstep and that the liberation movements supported by the courageous people of Azaraia will vanquish, sooner or later, peacefully or otherwise, for the honor and the dignity of the black man, nay, of man!
16.	In Zimbabwe, there is reason for hope. After years of stubborn struggle the populations and the liberation movements supported by peace-loving States, in particular those on the front line, to which deserved tribute must be paid, have driven the Ian Smith regime to its last line of defense. Today international diplomacy has taken up the question and seems to be trying to resolve a problem which was already half solved. For us there remains vigilance, a vigilance that must be maintained all the time, so that Africa should not be deprived of its victory, its very own victory. The liberation movements must maintain this unity, indeed their perseverance, so that tomorrow an independent and prosperous Zimbabwe may be built up in peace and concord.
17.	An objective analysis of the problems which prevail in these three Territories leads us to affirm that the persistence in perversity that one sees there is encouraged by certain States Members of the United Nations which, as they place their selfish and immediate interests above their international obligations, are not applying the sanctions enacted by our Organization against the racist regimes of southern Africa. Indeed, as part of strengthened cooperation, these regimes have constantly received from these countries increased aid in the military, economic, commercial, financial, cultural and social fields. If it were not for this deliberately continued co-operation, the Republic of South Africa would have been unable to be in the first rank of the world's economic and military Powers, thereby becoming a perpetual threat to the front-line countries and to the African continent as a whole.
18.	The international community is duty bound fully to assume its responsibilities in the face of this explosive situation. It has the duty to help to bring back detente and to restore peace and security to this part of the world. This, in particular, requires the unequivocal condemnation of the racist regimes of southern Africa, the effective application by all countries of the sanctions imposed upon those regimes, a strengthening of support and an increase in the aid to liberation movements. And here the Togolese delegation is pleased to hail warmly the courageous decision taken by the People's Republic of Mozambique to apply, unreservedly and at the cost of considerable sacrifices, the sanctions that have been imposed upon Rhodesia by our Organization.
19.	In the case of the Territory of the Afars and the Issas we would invite the Administering Power to give unconditional and genuine independence to the people of this country which, like all others, is entitled to liberty, equality and fraternity.
20.	The same holds true of the Comoros, where the national unity of this country must be respected by the return of the island of Mayotte to the original fold.
21.	It is unfortunate to observe that in Western Sahara no progress has been recorded as far as the application of the principle of self-determination, solemnly adopted at our last session [resolution 3458A (XXX)], is concerned. Quite the contrary: the situation has become more serious as a result of serious misunderstandings. There is no need to say that the international community must thwart this threat to peace and to security in this subregion of the African continent.
22.	The same impasse that we referred to earlier characterizes in the same way the crises that are taking place in other parts of the world. Here as elsewhere it is as a result of failing to apply the principles of equity, solidarity, and even political courage, however painful it may be, that we now have to go through difficulties and suffering.
23.	In the Middle East it has become obvious to the international community that a just and lasting peace is possible only if it is founded upon the withdrawal by Israel from all occupied Arab territories and upon the restoration of the inalienable national rights of the Palestinian people and, in particular, its right to self-determination and the establishment of an independent State. As in the past my country will continue to give its total support to the Palestinian people in its long and heroic struggle. The same support likewise goes to the brother Arab countries which are sparing no effort to recover their occupied territories. We ask the international community once again to persevere in its efforts so that on the basis of resolutions 242 (1967) and 338 (1973) of the Security Council, a just and equitable solution to the crisis should be found, as the sine qua non for the re-establishment of genuine peace in this region.
24.	There is no need to cover one's face, throwing Noah's cloak over a situation which the Lebanese crisis barely covers. Under the ashes, deep below, trouble is brewing in the Middle East. We must have courage in order to tackle it and overcome it, for tomorrow it may be too late.
25.	In Lebanon, indeed, a lethal civil war continues in the country, threatening the total extermination of a people which was formerly happy and prosperous. I should like to express here the great distress which my country feels before this devastating war, in which none of the factions in conflict has anything to gain.
26.	We appeal to the belligerents to conclude an immediate cease-fire and to get together with a view to working out a solution which would take account of Lebanon's national unity, territorial integrity and independence.
27.	Lebanon is suffering martyrdom in silence and virtually total helplessness, It is paying the price-and what price it is! -for the inability of the international community to perform radical surgery and to vanquish in justice.
28.	In Cyprus we are witnessing an aggravation of the crisis which this country has been going through for a number of years as a result of outright foreign interference. Only the cessation of this unacceptable interference and a heightened awareness by the two Cypriot communities that they belong to the same nation will make it possible to open negotiations in accordance with resolutions 3219 (XXIX) of the General Assembly and 365 (1974) and 367 (1975) of the Security Council.
29.	Lastly, my delegation cannot pass over in silence the disturbing problem of the divided Korean people and the increase in tension prevailing in this part of the world. In the opinion of my Government the resolution of the Korean tragedy resides in the withdrawal from South Korea of all foreign troops stationed there under the United Nations Command and the substitution for the armistice cf a peace treaty between the parties concerned. It is only on this condition and at this price that it will be possible for the Korean people to succeed in achieving peaceful reunification in accordance with the North/South joint communique of 4 July 1972. 
30.	Inequity and injustice cannot be used as a foundation for a solid and durable political order. We have constantly stated this and we have been proclaiming it ceaselessly. It will therefore be desirable for these vices to be banished from our Organization itself, namely, the United Nations, where the process of decolonization, which has been started here and there must continue. To decolonize the United Nations is to bring about the suppression and the abolition, pure and simple, of the right of veto. The right of veto, understandable 30 years ago, today is perfectly unjustified and in practice disastrous. The use made of it by nations having it opens the way to all sorts of anomalies, the most evident and most recent of which is the blocking of the admission to the United Nations of the sister Republic of Angola and the Socialist Republic of Viet Nam.
31.	The courageous and valiant People's Republic of Angola, victorious and triumphant, and heroic and gallant Viet Nam have deserved better from the international community than a blunt rejection. Who would deny this.
32.	Thus in the field of pure politics we come up against our own contradictions, incapable of mastering the forces which, like Prometheus or the sorcerer's apprentice, we unleash by our actions or, sometimes, by our deliberate refused to act. And yet in the economic field great hopes have been engendered and great designs have been outlined.
The world has embarked upon a fundamental re-examination of its structures under the pressure of events and the brutal eloquence of facts. It has become clear to all that, as has been said, upon the urgent transformation of the world economic structure, upon the awareness of the countries, depends the progress and the liberation of the great under-developed world, through collaboration based on solidarity, justice and respect for human rights, whereas, otherwise, they will be drawn along upon the path of conflict, violence and suffering, precisely for the purpose of ensuring respect for the principles of the Charter of the United Nations.
33.	Thus, it is always man who is involved, here as. elsewhere-man and his inalienable rights and, above all, his primary freedom, that which frees him from poverty, famine and ignorance. But what has the international community done in this respect?
34.	Since the world has become aware of the dichotomy which prevails within it, the great gap which separates the rich North from the poor South and the dangers which may result from such a perilous situation, aggravated by an unprecedented economic crisis, the new international economic order has become a primary theme for reflection, if not an ardent stimulus to action.
35.	Born, of the unprecedented crisis which has shaken the world economy over the past few years and the solution of which has not yet been found, it is to be feared that the new economic order might only be an illusion, an ephemera, which the restoration of the situation in the rich countries might doom to failure.
36.	Indeed, since the poor countries asked and obtained the convening of the sixth special session of the General Assembly of the United Nations, which in May of 1974 adopted a historic resolution on the establishment of a new international economic order [resolution 3201 (S-VI)J based upon equity, equality, sovereignty, interdependence and co-operation between all States and since the resolution of the seventh special session [resolution 3362(S-VII)J which developed the conclusions of the sixth special session and has given a context for the application of the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], since then little progress has been made towards the search for and promotion of a new, because more just and fraternal, world.
37.	If inflation is being gradually mastered in particular in the "have" countries, and if expansion is again possible there, the developing countries are still subjected to the rigors of an extremely difficult situation. The problems of balances of payments are as critical in this area as before. The deficit in this field and for developing countries in 1975 (more than $40 billion) would, according to certain estimates, rise to about $112 billion by 1980 if the present trends were to continue. This is a difficult situation on the economic plane and on the monetary plane. The reform of the international monetary system is to be revised or simply cast anew. The machinery adopted for the adjustment of the exchange rate is iniquitous and defective. The expected co-operation by the central banks to ensure the stability of the system has never operated properly. The interests of the poor countries are more than ever neglected. Proof of this is that the trust fund devised to ensure transfers of means of payment to the countries of the third world has its resources constantly decreased owing to the fluctuations in the price of gold as a result of the recent decisions of the International Monetary Fund. The trust fund-a futile successor of the mechanism linking special drawing rights and the resources for development requested by the poor countries-has not lasted long.
38.	In the meantime the fifth replenishment of the resources of the International Development Association, which was to reach $9 billion in the next period of three years, is very much behind while the capital of the World Bank is decreasing.
39.	Therefore, bilateral and multilateral aid is winding down, whereas the countries of the world and particularly the richest ones are devoting $300 billion on armaments.
40.	It is in this context that we have to consider the fourth session of the United Nations Conference on Trade and Development [UNCTADJ held in Nairobi in May of this year. On that occasion the developing countries presented a clear and realistic program which they had agreed together at Manila.
41.	The Togolese Government is firmly convinced that the integrated program for commodities as proposed by the Group of 77 at the fourth session of UNCTAD at Nairobi, with as its central machinery the establishment of a common fund for the financing of buffer stocks, is the fundamental element of any solution to the problem of commodities. My Government supports without qualification the establishment of the common fund and is ready to contribute to it in accordance with the criteria that will be defined for this purpose.
42.	The proposals decided by the poor countries at Nairobi also converged upon a point which has today become highly disquieting, that of the debt of the nations in the third world. The Togolese Government supports strongly the position of the developing countries regarding the cancellation of the public debt by the rich countries for the benefit of the least developed among the poor countries, and hopes that a moratorium will be studied in favor of the same countries with respect to the private debt.
43.	In fact, at Nairobi the poor countries have clearly shown that they insisted in the name of their dignity as free men, that they were more in favor of justice and equity than in favor of charity or assistance, and these are the same goals which guide those among them who in our behalf are participating in the Paris Conference on International Economic Co-operation, which is called the North- South dialog. At a time when everything seems to be bogged down, the North-South dialog has brought about hope. May this hope materialize in a positive fashion, because wherever men of goodwill can help solve the problem of our times, dispel anguish and establish solidarity, boldness must be displayed in order that our humanity might be usefully served.
44.	But who will fail to understand the impatience of our countries? We have awaited for a long time for solutions to our common problems; we have long hoped that human solidarity would be a reality. Today we no longer wait; we act and we shall act on our own aid for ourselves in order to establish a horizontal co-operation, a sort of southeast- southwest dialog centered upon self-reliance, both individual and collective, for the genuine independence of our States, namely economic independence. But we shall do this while remaining open to dialog, consultation and collaboration.
45.	It is this faith which has constantly inspired the President of Togo General Gnassingbe Eyadema, the apostle of fraternal co-operation between peoples. It is also this faith which has guided the States of the subregion of western Africa and established the Economic Community of West African States, breaking through the linguistic barriers which were a legacy of colonialization. The Economic Community of West African States will tomorrow be the profound foundation of the harmonious development of the countries of this part of the African continent.
46.	Men are sometimes masters of their fate. Is this not comforting that we are not "determined" or "predestined," that we have indeed the choice, even that to conform to this precept of a political man who thought he knew well and who said that there is no serious problem so serious that an absence of a solution cannot resolve it. But can we do nothing when the freedom of the peoples is at hand, a freedom which can no longer be fed on ephemeral hopes? Are we going to remain inactive when we have to remain faithful to the history of humanity, which is nothing but the continued passage from the state of necessity to the state of freedom and therefore of dignity?
47.	We shall succeed, because man is involved and because a defeat "caveant consules!" would be catastrophic. We shall succeed because the stakes are fundamental, difficult but exalting. Is it not true that we are of the divine race and have the power to create? Therefore we can and shall hope.
